 0In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANYandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA, LOCAL 724, AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCase No. R-1411.-Decided August 5, 1939ElectricEquipmentManufacturing Industry-Investigation ofRepreseuta-tives:controversyconcerning representation of employees,:rival organizations;doubt as to representation of majority because of conflicting claims of rivalunions; prior consent election no bar to present determination in view of lapseof time since consent election-UnitAppropriate for Collective Bargaining:hourly paidemployees,excluding supervisors,i.e.,assistant foremen and fore-men, clerical employees,designing engineers,tool designers,draftsmen, time-study employees,,and. policemen;,stipulation.asto-Representatives:proof ofchoice : membership in union;signature of cards authorizing union as bargain-ing agency;substantial doubt as to choice of majority of employees-ElectionOrderedMr. Bernard Bralove,for the Board.Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. EdwinBeal,of Delaware,Ohio, for the United.Meredith d Meredith, by Mr. Harry R. Meredith,of Lima, Ohio,for the L. W. E. A.Mr. Parker Bailey,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 10, 1939, United Electrical, Radio & Machine Workersof America, Local No. 724, herein called the United, filed with theActing Regional Director for the Eighth Region (Cleveland, Ohio)a petition alleging that a question affecting commerce had arisenconcerning the representation of . employees ofWestinghouse Elec-tric& Manufacturing Company,- Lima, Ohio, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 'Stat. 449, herein called the Act.On May 4 the NationalLabor Relations Board, herein called the Board, acting pursuant .to14 N. L.R. B., No. 20.263190935-40-vol. 14-18 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Acting Regional Directorto conduct it and to provide for an appropriate hearing upon duenotice.On May 16 the Acting Regional Director issued a notice ofhearing, copies of which, with annexed copies of said petition, wereduly served upon the Company and its counsel, upon the represent-ative for the United herein, and upon Lima Westinghouse Em-ployeesAssociation, Inc., herein called the L.W. E. A., a labororganization purporting to represent employees directly affected bythe investigation.On May 22 the L. W. E. A. duly filed its motion with the ActingRegional Director, requesting leave to intervene in these proceedings.On May 23 the Acting Regional Director entered a ruling grantingsaidmotion.Copies of said Ruling on Motion to Intervene wereduly served upon the Company and its counsel, upon the representa-tive for the United herein, and upon the L. W. E. A. On May 25the Acting Regional Director by telegraphic communication dulynotified the Company and its counsel, the representative for theUnited herein, and counsel for the L. W. E. A., of the postponementof the hearing upon the petition until further notice.On May 27 an amended petition for an investigation and certifica-tion of representatives was duly filed by the United with the ActingRegional Director.On June 13 the Acting Regional Director issueda notice of hearing, copies of which, with annexed copies of saidamended petition, were duly served upon the Company and its coun-sel,upon the representative for the United herein, and upon theL.W. E, A.Pursuant to said notice, a hearing was held on June 22 and 23at Lima, Ohio, before Henry W. Schmidt, the Trial Examiner dulydesignated by the Board. The Board, the Company, and theL.W. E. A. were 'represented by counsel, and the United was repre-sented by its international representative.All of said parties par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on the motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed. Pursuant to ap-plication duly made by the United and by the L. W. E. A. subse-quent to the hearing, leave was granted by the Board to said partiesfor the filing of briefs, and such briefs were duly filed on July 27.The Board has considered said briefs as a part of the record. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY265Upon the entire record in the case, the Boardmakes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestinghouse Electric & Manufacturing Company is a Pennsyl-vania corporation. having headquarters in Pittsburgh, Pennsylvania.Plants of the Company are located in California, Maryland, Massa-chusetts,New Jersey, New York, Ohio, and Pennsylvania.Plantsof company subsidiaries are located in Connecticut, New Jersey, andNew York. The Company has and transacts business through salesoffices, agent-jobbers, service shops, and warehouses in various citiesthroughout the United States, as well as abroad.These proceedings are concerned solely with the plant of the Com-pany hereinafter referred to as the Lima plant, located at Lima,Ohio.The Company engages at its Lima plant in the manufactureof fractional horsepower motors, which it sells.On the basis ofpurchases of raw materials used in said plant in the course of manu-facture for 1938, approximately 40 per cent of such raw materialscame from within the State of Ohio and approximately 60 per centfrom other States.Approximately 95 per cent of the finished prod-ucts of said plant are shipped from the plant in the regular courseof business to points outside the State of Ohio, and approximately 5per cent to points within the State of Ohio.During the year 1938the total amount of purchases and sales at said plant was approxi-mately $5,000,000.The total business of the Company during 1938amounted to approximately $137,000,000.The Company employed atthe Lima plant during the week of May 6, 1939, 1,258 persons, in-cluding supervisors, salaried employees, and other employees.H. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, LocalNo. 724, is a labor organization chartered by United Electrical, Radio& Machine Workers of America, a labor organization affiliated withthe Congress of Industrial Organizations.The United admits to itsmembership all hourly paid employees of the Company and excludesclerical help, draftsmen, foremen, and assistant foremen.Lima Westinghouse Employees Association, Inc., is a labor organi-zation incorporated under the laws of Ohio, admitting to its mem-bership "the actual employees of the Lima plant or plants of theWestinghouse Electric & Manufacturing Company," 1 and excludingforemen. It has no national affiliation.'This language is quoted from the Code of Regulations of the L. W. E. A. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn July 30, 1937, a consent election was conducted under the direc-tion and supervision of the Acting Regional Director for the EighthRegion, among the employees of the Lima plant, to determine whethersaid employees desired to be represented by the United or by theL.W. E. A. for the purposes of collective bargaining with the Com-pany in regard to wages, hours of service, and other conditions ofemployment.The ballot taken resulted in the L. W. E. A. receivinga majority of the votes cast.The unit in which the election was heldconsisted of all hourly rate employees of the Lima plant, with theexception of all supervisors, foremen, assistantforemen, clericalworkers, watchmen, and salaried employees.Since theconsent elec-tion, the Company has recognized and dealt with the L. W. E. A. asthe sole collective bargaining representative of all employees withinsaid unit.In December 1938 the United began a campaignamongthe Limaplant employees to have itself designated as their representative forpurposes of collective bargaining regarding hours, wages, workingconditions, and other matters of collective bargaining.It distributedcertain cards to the employees providing for such designation, andrevoking any previous authorization given to any other organizationto act as representative for collective bargaining purposes.Suchhereinafter setforth.Shortly thereafter, the L. W. E. A. likewise distributed cardsof similar import to the employees, which also were signed by em-ployees as stated below.The campaign of the United continued dur-ing the spring of 1939.Early in April 1939 the United requested theCompany to recognize that labor organization as the exclusive bar-gaining agency for all hourly paid employees of the Lima plant, ex-cluding certain classifications.With respect to this request, the Com-pany took the position that a question concerning representation ofthese employees had arisen, in that the United and the L. W. E. A.each then claimed to be the exclusive bargaining representative ofthese employees.The Company stated that the question was onewhich the Board should determine.We find that a question has arisen concerning representation ofemployees of the Company. Since the afore-mentioned consent elec-tion was held nearly 2 years ago, the results thereof constitute nobar to an investigation and certification of representatives at thepresent time. 2S Seern the Matter of Todd-Johnson.Dry Docks Inc.andIndustrialUnion of Marineand Shipbuilding Workers of America,LocalNo.29, 10 N.L.R. B. 629. .WESTINGHOUSE ELECTRIC & MANUFACTURING Co\IPANv 267IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the. operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free floe of commerce.V.THE APPROPRIATE UNITAt the hearing the Company, the United, the L. W. E. A., and theBoard stipulated and agreed, for the purposes of these proceedings,that all hourly paid employees of the Company, exclusive of super-visors, i. e., assistant foremen and foremen, clerical employees, design-ing engineers, tool designers, draftsmen, time-study employees, andpolicemen, constitute a unit appropriate for the purposes of collectivebargaining.We see no reason for finding inappropriate the unit towhich the parties have thus stipulated and agreed.The unit accordssubstantially with the unit we have found to be appropriate in othercases involving employees in this industry,3 and is also substantiallythe same unit in which the consent election of July 30, 1937, was held:We find that the hourly paid employees of the Company at itsLima plant, exclusive of, supervisors, i. e., assistant foremen and f ore-men, clerical employees, designing engineers, tool designers, drafts-men, time-study employees, and policemen, constitute a unit appro-priate for the purposes of collective bargaining, and that said unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effectu-ate the policies of the Act.VI. TIIE DETERMINATION OF REPRESENTATIVESThe Company, the United, the L. W. E. A., and the Board stip-ulated and agreed, and we find that the total number of employeeswithin the appropriate unit during the pay-roll period ending April8, 1939, was1,017.The evidence shows that a substantial number ofemployees within the appropriate unit have designated, by member-9In the Matter of Westinghouse Electric & Manufacturing CompanyandUnited Elec-trical & Radio Workers of America, Local No. 601, International Brotherhood of.ElectricalWorkers,and Employees Representation Plan of Westinghouse Electric & ManufacturingCompany. 3N. L. R. B.1;In the Matter of National Electric Products CorporationandUnited Electrical and RadioWorkers of America,Local No.609,3N.L. It. B. 475;In the Matter of the Triplett Electrical Instrument Company,The Diller ManufacturingCompany,doing business underthefirm name and style of Readrite MeterWorks andUnited Electrical and Radio Workers of America,Local No.?14,5 N.L. It. B. 835. 268DECISIONS OF NATIONALLABOR RELATIONS BOARDship application, authorization card, or otherwise, the respective or-ganizations here involved to represent them in collective bargaining;and further, that a substantial number of employees in the unit havedesignated both organizations as such representative within a com-paratively short period of time.Under these circumstances we aresatisfied, and find, that an election by secret ballot is the most satis-factoryway of resolving the question concerning representationwhich has arisen.4Upon the basis of the above findings of fact and upon the entirerecord in these proceedings, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany, Lima, Ohio, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.The hourly paid employees of the Company, exclusive of super-visors, i. e., assistant foremen and foremen, clerical employees, design-ing engineers, tool designers, draftsmen, time-study employees, andpolicemen, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, itis herebyDIRECTED that,, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargainingwithWestinghouse Electric & Manufacturing Com-pany, Lima, Ohio, an election by secret ballot shall be conductedwithin twenty (20) days from the date of this Direction, under thedirection and supervision of the Regional Director or Acting Re-gional Director for the Eighth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among all hourly paid em-ployees of the Lima plant of Westinghouse Electric & Manufacturing'In the Matter of Star Woolen Co.andCohoes KnitGoodsWorkers Union No. 2.15111,A. P.of L.,9 N. L. R.B. 1178; see alsoIn the Matter of The Cudahy Packing CompanyandUnited PackinghouseWorkers of America, Local 21 of the Packinghouse WorkersOrganizingCommittee,affiliatedwith the Congress of Industrial Organizations,13N. L. R. B. 526. WESTINGHOUSE ELECTRIC & MANUFACTURINGCOMPANY 269Company, who were employed by the Company during the pay-rollperiod next preceding the date of this Direction,, including employeeswho did not work during such pay-roll period because they were illor on vacation, and employees who were then or have since beentemporarily laid off, but excluding all persons who have quit or havebeen discharged for cause since that date, and further excluding allsupervisors, i. e., foremen and assistant foremen, clerical employees,designing engineers, tool designers, draftsmen, time-study employees,and policemen, to determine whether they desire to be representedby. United Electrical, Radio & Machine Workers of America, LocalNo. 724, affiliated with the Congress of Industrial Organizations, orby Lima Westinghouse Employees Association, Inc., for the purposesof collective bargaining, or by neither.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.5 Although the parties stipulated and agreed at the hearing to a pay-roll date, we areof the opinion that the current pay roll of the Company should be used for the electionwhich we have directed herein.